10
11
12
13
14
15
16
17
13
19
20
21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

GLACIER FISH COMPANY LLC,

Plaintiff,

V.
WILDERMAN
BECERRA-VALVERDE,

Defendant.

 

 

CASE NO§ C17-1419JLR

ORDER DENYING MOTION TO
DISMISS OR TO AMEND AND
CONTINUE

I. INTRODUCTION

Before the court is Defendant Wilderman Becerra-Valverde’s motion to dismiss

Piaintiff Glacier Fish Company, LLC’s (“Glacier Fish"’) complaint, or, in the alternative,

to amend his answer to add counterclaims and continue the case. (Mot. (Dkt. # 14).)

Giacier Fish opposes the motion to dismiss, but does not object to Mr. Becerra amending

his answer. (See Resp. (Dkt. # 15) at 1.) Mr. Becerra filed a reply. (Reply (Dkt. # 18).)

The court has considered the parties’ submissions in support of and in opposition to the

ORDER - 1

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

motion, the relevant portions of the record, and the applicable lavv. Being~fully advised,1
the court DENIES Mr. Becerra’s motion.
II. ‘BACKGROUND

Glacier Fish is a Washington company that owns and operates fishing Vessels.
(Compl. (Dkt. # l) 11 4; Resp. at 2.) ln 2016, Mr. Becerra Worked as a processor aboard
one of Glacier Fish’s vessels, the C/P NORTHERN GLACIER. (Compl.1l 6.) On
September 20, 2016, While fishing in the vvaters off Alaska, Mr. Becerra vvas injured after
being struck by a ladder on the C/P NORTHERN GLACIER. (Icl. 1111 7 -8.) When the
vessel returned to port, Glacier Fish purchased Mr. Becerra a plane ticket to return to his
home in Washington. (]d. 1111 9-10.)

On September 23, 2016, l\/lr. Becerra visited a medical provider in Seattle Who
diagnosed him vvith a lumbar contusion With hematoma and abrasion, a lumbar strain,
and left elbow and left leg contusions ([d. 11 10.) According to Glacier Fish, the medical
provider stated that Mr. Becerra “should be at maximum medical improvement Within a
month.” (Id.)

Over the next year, Mr. Becerra complained of significant medical ailments,
including pain, numbness, and Weakness in his bacl<, necl<, and on the left side of his
body. (See id. 1111 10-46.) Mr. Becerra also presented to doctors With sharp pain near his

heart, lightheadedness, shortness of breath, heart palpitations, headaches, nausea, lack of

 

1 Neither party requests oral argument on the motion (see l\/lot. at l; Resp. at 1), and the
court finds oral argument unnecessary to its disposition of the motion, see Local Rules W.D.
Wash. LCR 7(b)(4).

ORDER - 2

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

sleep, left-sided facial numbness, an inability to speak, and a loss of balance. (See id.

1111 24-27, 30, 35, 39, 43, 46.) As a result of these issues, Mr. Becerra received treatment
from numerous medical providers, including at least tvvo physical therapists, a
chiropractor, a neurologist, two cardiologists, an electrodiagnostic medicine specialist, an
orthopedist, a spine and sports medicine specialist, a physiatrist, and at least six
emergency room visits. (Id. 1111 10-46.) These providers performed a multitude of
examinations on Mr. Becerra, all of Which yielded normal or unremarkable results. (See,
e.g., id. 1111 13, 24-27.) According to Glacier Fish, many of Mr. Becerra’s providers noted
that he exhibited “symptom magnification, disproportional pain responses” and
“signiticant muscle guarding and self-limiting behaviors,” and that his “subj ective
complaints Were out of proportion With [his doctors’] objective iindings.” (See, e.g.,

1111 13, 17, 31.) On June 26, 2017, Mr. Becerra received an independent medical
examination from physiatrist Dennis Chong, l\/l.D. (Id. 11 44.) Dr. Chong found that l\/lr.
Becerra reached maximum medical improvement With respect to his vessel-related
injuries (Id.)

Since l\/lr. Becerra returned home on September 23, 2016, Glacier Fish has paid
l\/lr. Becerra’s full seaman benefits, including $35.00 per day in maintenance and all of
his medical costs. (Icl. 1111 47, 52; see also id. 11 49, Ex. A (spreadsheet summarizing the
maintenance and cure that Glacier Fish has paid); but see Ansvver (Dkt. # 7) 1111 47, 52
(l\/lr. Becerra claiming that Glacier Fish has not paid “mileage reimbursement for his

travel to and from medical appointments”).)

//

ORDER - 3

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

On September 20, 2017, Glacier Fish brought this declaratory judgment action,
seeking an order declaring that Mr. Becerra is no longer entitled to maintenance and cure
from Glacier Fish as a result of the September 20,_ 2016, incident (See Compl. at 13; See
also Resp. at 4.) Since this suit was filed, the parties have exchanged initial disclosures
and agreed to a discovery plan. (Resp. at 41; see also JSR (Dkt. # 10).) Mr. Becerra has
filed an answer with affirmative defenses (See Answer at 5.) ln addition, Glacier Fish
served, and Mr. Becerra responded to, written discovery, and the parties have engaged in
five discovery conferences (Resp. at 4.) The parties also exchanged expert disclosures
(Icl.) Trial is scheduled for March 11, 2019. (See Sched. Order (Dkt. # 12) at 1.)

On September 12, 2018-almost one year after this case was initiated_-Mr.
Becerra filed suit against Glacier Fish in King County Superior Court, claiming J ones Act
negligence, unseaworthiness and maintenance and cure. (See l\/lot. at 2, Ex. 1 at 5-12
(state court summons and complaint).) That same day, l\/Ir. Becerra filed the present
motion to dismiss or, in the alternative, amend his answer to add the,J ones Act
negligence and unseaworthiness counterclaims and continue the case. (l\/lot. at 1, 3-4.)
l\/lr. Becerra contends that this action should be dismissed in deference to his state court
action. (Icl. at 1-3.) Glacier Fish opposes l\/lr. Becerra’s motion to dismiss, but does not
object to Mr. Becerra amending his answer to add the counterclaims (See Resp. at l.)

The court now addresses the motion.
//
//

//

ORDER - 4

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

III. ANALYSIS

A. Declaratory Judgment Action

A federal district court has discretion whether to hear a declaratory judgment
action. See 28 U.S.C. § 2201(a) (the court “may declare the rights and other legal
relations of any interested party seeking such declaration, whether or not further relief is
or could be sought.”) (emphasis added); see also Gov’t Emps. Ins. Co. v. Dz'zol, 133 F.3d
1220, 1222-23 (9th Cir. 1998). Generally, “when a state court action is pending 7
presenting the same issue of state law as is presented in a federal declaratory suit, there
exists a presumption that the entire suit should be heard in state court.” First Shz`pmor
Assocs.'v. Musa, No. 92-4675 FMS, 1993 WL 181382, at *1 (N.D. Cal. May 26, 1993)
(citing Cont’l Cas. Co. v. Ro'l)sac lnclus., 947 F.2d 1367, 1370 (9th Cir. 1991)). But there
is “no per se rule against the district court exercising its jurisdiction to resolve [a] . . .
dispute when the underlying liability suit is pending in state court.” Westar Marine
Servs., Inc. v. Bayly, No. C 09-05489 RS, 2010 WL 1881093, at *1 (N.D. Cal. l\/lay 10,
2010) (quoting Am. Sz‘ates InS. Co. v. Kearns, 15 F.3d 142, 145 (9th Cir. 1994)). Rather,
a district court should weigh ‘Fconcems of judicial administration, comity, and faimess”
when deciding whether to exercise its jurisdiction under the Declaratory Judgment Act or
defer to a parallel state court action. Camberlaz'n v. Allstate Ins.~ Co., 931 F.2d 1361,
1367 (9th Cir. 1991); see also Coasral Alaska Premier Seafoocls, LLC v. Rea'fern, No.
C18-0345JCC, 2018 WL 2216191, at *1 (W.D. Wash. May 15, 2018) (“ln a declaratory
judgment action, the Court has discretion to stay a matter that is also pending in a state

court proceeding.”) (citing Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995)). To

ORDER - 5

 

 

 

 

10

11

12

13

14

15

16

17

18

19

v20

21

22

 

 

effectuate the concerns of judicial administration, comity, and fairness district courts
should “avoid endorsing a party’s forum shopping, needless determinations of state law,
duplicative litigation, piecemeal resolution of disputes procedural fencing, and
entanglement of the state and federal courts” See Scanclz`es Rose Fishing Co., LLC v.
Pagh, No. C18-0672RSl\/l, 2018 WL 5276587, at *1 (W.D. Wash. Oct. 24, 2018)
(citations omitted).

Added to these considerations in this case is the Savings to Suitors Clause, 28
U.S.C. § 1333.' This clause preserves for a civil admiralty or maritime plaintiff his choice
of common law remedies See 28 U.S.C. § 1333; see also Belle Pass T owing Corp. v.
Cheramz'e, 763 F. Supp. 1348, 1354 (E.D. La. 1991) (“[T]he Saving to Suitors Clause is
intended to preserve common law remedies not to guarantee a plaintiff a particular
forum.”). Courts have interpreted this clause to allow a plaintiff to choose to proceed
with his admiralty or maritime action in state court with a jury or in federal court. See
Ocean Alaska, LLC v. Hutchinson, No. C07-0294JLR, 2008 WL 3103394, at *1 (W.D.
Wash. Aug. 4, 2008) (citing Belle Pass, 763 F. Supp. at 1354).

Mr. Becerra relies on Belle Pass T owing Corp. v. Cheramie for the proposition
that, in cases involving*admiralty or maritime law, a federal declaratory judgment action
should be dismissed in favor of a state court action, even if the state action was filed later.
(l\/lot. at 2 (discussing Belle Pass, 763 F. Supp. 1348).) Belle Pass held that “absent_bad
faith on the part of the defendant-employee in the federal court, a properly filed J ones Act
suit requires dismissal of a declaratory judgment action which arises out of the same set

of facts.” 763 F. Supp. at 1355. According to Belle Pass, “this result is mandated

ORDER - 6

 

 

 

10
11
12
13
14
15
16
17
is
19
20
21

22

 

 

because of the nature of the Saving to Suitors Clause, and because of the possible
preclusive effects maintaining such an action would have on a suitor’s J ones Act case in
another court.” Icl. Thus, in deciding whether to dismiss a federal admiralty or maritime
declaratory action, Belle Pass instructs the court to consider if the state court action is
based on the same facts as the federal declaratory judgment action, and whether resolving
the federal action could have any preclusive effects ]a’. But, even if the court answers
those questions in the affirmative, the court need not dismiss the federal declaratory
judgment action if the federal defendant filed the state court action in bad faith. Ia’.

Although Belle Pass is not binding precedent, this court has cited it with approval.
See Ocean Alaska, 2008 WL 3103394, at *2 (“The court is persuaded by the reasoning of
the line of case coming from the Fifth'Circuit, including Belle Pass . . . .”»). However,
this court has also noted that “Belle Pass’S statement that dismissal is required under
certain circumstances may go too far.” Icl. (citing Lady Del)orah, Inc. v. Ware, 855 F.
Supp. 871, 875 (E.D. Va. 1994)). Thus, even though Belle Pass provides a framework by
which to determine if dismissal is appropriate, the ultimate decision whether to hear or
dismiss a declaratory judgment action remains in the district court’s discretion. See
Scamlz`es Rose Fishl'ng, 2018 WL 5276587, at *2.

The court will therefore first weigh the general declaratory judgment
considerationsj see Scamlies Rose Fishz'ng, 2018 WL 5276587, at *l, and then consider
Belle Pass’s impact on this case.

//

//

ORDER - 7

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

1. General Declaratorv Judgment Considerations

Judicial administration, comity, and fairness weigh in favor of not dismissing
Glacier Fish’s declaratory judgment action. Camberlain, 931 F.2d at 1367. ln this case,
the most relevant factors for achieving these goals are: (1) not endorsing a party’s forum
shopping; (2) avoiding needless determinations of state law; (3) avoiding duplicative
litigation; and (4) avoiding the piecemeal resolution of disputes See Scandies Rose
Fishing, 2018 WL 5276587, at >"1. The court will discuss each in turn. v

First, Glacier Fish’s action is not an attempt at forum shopping Glacier Fish did
not race to the courthouse to achieve a federal forum; rather, Glacier Fish paid Mr. '
Becerra’s seaman benefits for a year, filing this action only after a doctor found that Mr.
Becerra had reached maximum medical improvement with respect to his vessel-related
injuries (See Compl. 11 44.). lf anyone is guilty of forum shopping, it is Mr. Becerra,
who filed his state court action almost one year after Glacier Fish brought this federal
case. Courts have found that a much shorter delay evidences forum shopping by the
federal defendant seaman. See, e.g., Musa, 1993 WL 181382, at *2 (finding that a state
court action filed five months after the federal declaratory judgment action demonstrated
forum shopping by the federal defendant seaman); Fourth Shipmor Assocs. v. Lee, No.
ClV-S95-1856GEBJFl\/l, 1996 WL 468753, at *2 (E.D. Cal. Jan. 4, 1996) (determining
that plaintiff was not guilty of forum shopping where the defendant filed a state court
action after the plaintiff initiated the federal declaratory judgment suit); see also Bayly,
2010 WL 1881093, at *1 (finding that neither party was guilty of forum shopping where

the federal and state complaints were filed one day apart). Mr. Becerra claims this delay

ORDER - 8

 

 

 

10
11

12
l 13
14
15
16
17
is
19
20
21

22

 

 

was because his “claims were not ripe for litigation until recently.” (Reply at 2.) But Mr.
Becerra provides no law for this proposition; nor does he explain why he waited over a
year to raise this argument (See generally id.)

Second, the court’s disposition of Glacier Fish’s case would not involve a needless
determination of state law. T he law governing Glacier.Fish’s maintenance and cure
declaratory judgment action is federal maritime law, so there is no issue of state law that
the court should avoid. See Lee, 1996 WL 468753, at *2.

As to the third factor, duplicative litigation is a risk because l\/Ir. Becerra’s state
court complaint poses similar issues to Glacier Fish’s federal action. On top of claims for
l ones Act negligence and unseaworthiness Mr. Becerra claims maintenance and cure in
his state court action, placing in controversy issues that will arise in Glacier Fish’s federal
action. The parties admit, and the court agrees, that both cases will involve a
determination of Glacier Fish’s obligation to pay maintenance and cure for Mr. Becerra’s
injuries (See l\/lot. at 2 ; Resp. at 8-9.) Thus, any findings made in this court could have a
preclusive effect on Mr. Becerra’s state court action. See Bayly, 2010 WL 1881093, at
*2. Howeverj the cases are not identical Glacier Fish’s maintenance and cure claim
centers on Mr. Becerra, and asks the court to determine if and when he reached maximum
medical improvement such that Glacier Fish’s duty to pay ceased. See Vaaghan v.
Atkinson, 369 U.S. 527, 531 (1962) (citing Calmar S.S. Corp. v. Taylor, 303 U.S. 525,
531-32 (1938)). ln contrast, l\/lr. Becerra’s 1 ones Act negligence and unseaworthiness
claims center on Glacier Fish, and seek to determine if Glacier _Fish acted negligently and

whether the C/P NORTHERN G_LACIER was unseaworthy See Havens v. F/T Polar

ORDER - 9

 

 

 

10

11

12

13

14

15

16

17

18

20

21

22

19

 

 

Mist, 996 F.2d 215, 217-19 (9th Cir. 1993). There is obvious overlap between Glacier
Fish’s federal action and Mr. Becerra’s maintenance and cure claim in state court. But '
the overlap between the two cases is not absolute Cf. Musa, 1993 WL 181382, at *2
(finding that the federal declaratory judgment case that was “confined to a single issue”
of maintenance and cure will have “1itt1e duplication with the state action” for J ones Act
negligence, unseaworthiness and maintenance and cure).

Fourth, not dismissing this action will result in the piecemeal resolution of this
dispute: the maintenance and cure claim would be heard in federal court, while the
negligence and unseaworthiness claims would be heard in state court. Even if the court
allows Mr. Becerra to amend his answer and add counterclaims Glacier Fish requests
that its declaratory judgment action be heard by bench trial on March 1 1, 2019, and l\/lr.
Becerra’s counterclaims be tried in front of a jury at a later date. (See Resp. at 5 n.3.)
Thus, inviting l\/lr. Becerra’s counterclaims into federal court will still result in a
piecemeal resolution Alternatively, l\/lr. Becerra requests that the court hear all the
claims together, but postpone the trial date because he needs to conduct discovery on the
J ones Act negligence and unseaworthiness claims (See Mot. at 3-4.) But due to the
court’s docket, accommodating l\/lr. Becerra’s request would require postponing any
resolution to around a year after the current l\/larch 11, 2019, trial date. According to
Glacier Fish, trial is scheduled in the state court action for September 9, 2019 (see Resp.
at 10), which is much sooner than this court could entertain Mr. Becerra’s claims,-
whether they were combined with Glacier Fish’s declaratory judgment action or heard

separately

ORDER - 10

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

ln sum, the court recognizes that maintaining Glacier Fish’s declaratory judgment
action will result in some duplicative litigation and a piecemeal resolution of this dispute
However, this is largely a consequence of Mr. Becerra waiting almost one year before
filing his state court action and the instant motion to dismiss Had Mr. Becerra filed his
state court action sooner, it would have weighed heavily in favor of a dismissal, or at
least a stay, of Glacier Fish’s declaratory judgment action. See, e.g., Scanclz`es Rose
Fishz'ng, 2018 WL 5276587, at *1-3 (staying federal declaratory judgment action in favor
of state action where state action was filed within one month of federal claim); Coastal
Alaska Premz`er Seafoocls, 2018 WL 2216191, at *1-2 (staying federal declaratory
judgment action that was filed five days prior to the filing of the state court maritime
case); Ocean Alaska, 2008 WL 3103394,.at *1-3 (staying federal declaratory judgment
action that was initiated two months before state court maritime case was filed). But he
did not. To the contrary, he actively participated in the federal litigation for almost a
year. (See Resp. at 4.)

ln sum, the four factors the court discussed are a means for considering the
ultimate goals of proper judicial administration, comity, and fairness See Camberlain,
931 F.2d at 1367. On fairness alone, the court finds that it should not dismiss Glacier
Fish’s case. Fairness requires a timely resolution of Glacier Fish’s claim, especially
because Glacier Fish has represented that it will continue to pay ‘Mr. Becerra maintenance
and cure until this matter is resolved. (See Compl. 11 52.) When Glacier Fish filed its
complaint on September 20, 2017, its maintenance and cure payments had already

amounted to $77,674.42. (Icl. 11 49, Ex. A at 7.) Mr. Becerra then waited almost a year to

ORDER - 11

 

 

 

10
11
12
13
14
15
16
17
is
19
20
21

22

 

 

move to dismiss this case in favor of a state court action that is scheduled for trial well
after this court’s trial date. On balance, the court finds that maintaining Glacier Fish’s
declaratory judgment action best achieves the goals of judicial administration, comity,
and fairness d

2. Belle Pass’s lmpact

Again, Belle Pass instructs the court to consider if the state court action is based
on the same facts as the federal declaratory judgment action, and whether resolving the
federal action could have any preclusive effects 763 F. Supp. at 1355. As discussed,
both of these factors are met. See supra § 111.A.1; (see also Mot. at 2; Resp. at 8-9; Reply
at 2 (parties agreeing that first two Belle Pass factors are met).) Thus, the court considers
whether Mr. Becerra filed his state court action in “bad faith” such that the federal action
should not be dismissed in favor of his state court action. See Belle Pass, 763 F. Supp. at
1355; (see also Resp. at 10; Reply at 2-3.) Even under this standard, which this court has
held “may go too far” in requiring disrnissal, see Ocearz Alaska, 2008 WL 3103394, at
*2, the court finds that it should not dismiss Glacier Fish’s declaratory judgment action
because l\/Ir. Becerra exhibited bad faith in filing his state court action.

Belle Pass does not define “bad faith,” see 763 F. Supp. at 1355, but other courts
have attempted to explain what it means in this context:

[A]fter the weighing of all of the relevant factors, the decision to hear or

dismiss a declaratory judgment action remains in the discretion of the district

court Arguably, the Belle Pass T owing court accounts for this discretion by

refusing to dismiss cases involving “bad faith on the part of the defendant-

employee [seaman] in the federal court.” lndeed, many of the conceivable

reasons for refusing to dismiss a declaratory judgment action could be cast
as “bad faith” on the part of the seaman For example, a California district

ORDER - 12

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

court explicitly disagreed with Belle Pass Towir`zg when it refused to dismiss

a declaratory judgment action before it. But that court could have just as

simply fit its facts into the bad faith exception
Ware, 855 F.- Supp. at 875 (internal citations omitted). Thus, rather than adhere to a strict \
definition of bad faith, courts should “continue to exercise their discretion based on-the
facts presented . . . to resolve the inherent tension between the seaman and the employer’s
rights raised by these actions.” Id. at 876.

ln this case, Mr. Becerra waited almost one year before filing in state court. See
supra § lll.A.l. The parties did not provide the court with a maritime case that found
dismissal of a federal declaratory judgment action appropriate when the defendant
delayed filing the state court action for almost a year. Nor could the court find one.
Conversely, a court determined that five months was too long to wait to file a state court

action. See Masa, 1993 WL 181382, at *2. Moreover, the parties have been actively

litigating this case. Mr. Becerra argues the opposite, pointing out that only one

deposition had occurred by the time he filed the present motion. (l\/lot. at 2.) But in

reality§over the past year Mr. Becerra has filed an answer with affirmative defenses
exchanged initial disclosures responded to written discovery, exchanged expert
disclosures and engaged in five discovery conferences (Resp. at 4.) Glacier Fish had
also scheduled additional depositions before l\/lr. Becerra filed his motion. (Icl.) ln
addition, amidst Mr. Becerra’s case participation, he never challenged jurisdiction or
venue, or even raised these issues as affirmative defenses (Ial.; Answer at 5; see also
Dl<t.) On these facts the court finds that, under Belle Pass, Mr. Becerra acted in bad faith

when he filed his state court action.

ORDER - 13

 

 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

lherefore, when considering both the general concerns of judicial administration,
comity, and fairness as well as Belle Pass’s instruction that a court is not required to
dismiss a federal declaratory judgment action when the defendant seaman exhibits bad
faith, the court finds that dismissal of Glacier Fish’s case is inappropriate The court
therefore DENIES Mr. Becerra’-s motion to dismiss
B. Leave to Amend and Continue

l\/.[r. Becerra requests that, if the court denies his motion to dismiss that it grant
him leave to amend his answer to add counterclaims of J ones Act negligence and
unseaworthiness and to continue this case. (See Mot. at 3-4.) Glacier Fish does not
object to Mr. Becerra’s amending his answer, but requests that the court hear its
maintenance and cure claim by bench trial on March 11, 2019, and try the counterclaims
in front of a jury at a later date. (See Resp. at 5 n.3.) l\/lr. Becerra insists on all of the
claims being heard together, and requests that the court alter its case schedule
accordingly (See Reply at 4-5.)

Federal Rule of Civil Procedure 15(a) provides that, after an initial period for
amendments as of right, pleadings may be amended only with the opposing party’s
written consent or by leave of the court. Fed. R. Civ. P. l5(a). Generally, “the court
should freely give leave [to amend pleadings] when justice so requires” Fed. R. Civ. P.
15(a) (2). The court ordinarily considers five factors when determining whether to grant
leave to amend: “(1) bad faith, (2) undue delay, (3) prejudice to the opposing party,

(4) futility of amendment,” and (5) whether the pleadings have previously been amended.

Allen v. Cizy ofBeverly Hz'lls, 911 F.2d 367, 373 (9th Cir. 1990). The court need not

ORDER - 14

 

 

 

10
l11
12
13
14
15
16
17
is
19
20
21

22

 

 

consider all of these factors in each case. Atkins v. Astrae, No. C 10-0180 PJH, 2011 WL
1335607, at *3 CN.D. Cal. Apr. 7, 2011).

The court denies l\/lr. Becerra leave to amend, relying on factors (2) and (3). l\/lr.
Becerra waited almost a year to request leave to amend his answer. That is undue delay
Further, allowing Mr. Becerra to amend his answer and continue this case would unfairly
prejudice Glacier Fish. Glacier Fish’s lack of objection to l\/lr. Becerra’s motion for leave
to amend appears contingent on the court hearing the maintenance and cure claims
separately on March 11, 2019. (See Resp. at 5 n.3.) But l\/lr. Becerra requests that all the
claims be heard together and rescheduled for a later date. (See Reply at 4-5.) As the
court explained, hearing the claims together would require the court to delay trial for a
year. All the while, Glacier Fish will be paying Mr. Becerra maintenance and cure. (See
Compl.11 52.) Thus granting leave to amend is unfairly prejudicial to Glacier Fish. The
court also notes that, even in denying l\/lr. Becerra leave to amend, l\/Ir. Becerra retains his
desired forum and remedy for his J ones Act negligence and unseaworthiness claims See
28 U.S.C. § 1333. Further, these claims will be tried in state court on September 9, 2019
(see Resp. at 10), which is wellbefore this court could hear these claims

The court therefore DENIES Mr. Becerra leave to amend his answer to add
counterclaims and continue the case.

//
//
//

//

ORDER - 15

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

IV. . CONCLUSION

For the foregoing reasons the court DENIES Mr. Becerra’s motion to dismiss

Glacier Fish’s complaint, or, in the alternative, to amend his answer to add counterclaims

and continue the case. (Dkt. # 14.)

, MA
cared this 1 day orNovember, 201 s. <;R

ORDER - 16

 

K<A\\/|ES .ROBART
United St tes District Judge

 

 

 

